t c summary opinion united_states tax_court songie s milhouse petitioner and anthony d todd intervenor v commissioner of internal revenue respondent docket no 20468-09s filed date songie s milhouse pro_se anthony d todd pro_se julie a jebe for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1subsequent section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner petitioned the court under sec_6015 to review respondent’s determination that she is not entitled to relief from joint_and_several_liability on her joint federal_income_tax return petitioner’s former husband anthony d todd mr todd intervened in opposition to petitioner’s request for relief see rule b we decide whether to sustain respondent’s determination that petitioner was not entitled to relief under subsection b c or f of sec_6015 we hold that we will not background some facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated by this reference when the petition was filed petitioner and mr todd resided at separate addresses in illinois petitioner and mr todd were married in date and divorced in date petitioner entered into the marriage with three children all of whom lived with petitioner and mr todd in his residence before their divorce was finalized petitioner and mr todd filed a joint federal_income_tax return for joint_return throughout the marriage petitioner mostly separated herself financially from mr todd because of a pattern of financial mismanagement which she perceived on the part of mr todd wages and child_support payments which petitioner received were therefore deposited into her individual bank account mr todd however deposited his wages into a bank account jointly held with petitioner joint account funds deposited into the joint account were used to pay household expenses and make improvements to mr todd’s house while petitioner had access to the joint account she never in fact accessed it instead petitioner periodically transferred money to the joint account when mr todd requested that she do so during mr todd received distributions retirement distributions from a retirement account with ameriprise financial services inc and dollar_figure in interest_income from an account with charter one bank petitioner and mr todd did not report the retirement distributions or the interest_income on the joint_return respondent subsequently determined a deficiency in petitioner and mr todd’s federal_income_tax liability for failure to report the retirement distributions and the interest_income as taxable neither petitioner nor mr todd petitioned the court to challenge respondent’s determination and respondent assessed the deficiency in due course 2we understand the interest_income to have been earned on deposits held in the joint account petitioner sent to respondent a form_8857 request for innocent spouse relief which respondent received on date in her request for relief petitioner stated that she reported all of her income and that she was under the impression that mr todd had provided her with all yearend tax statements he received for inclusion on the joint_return before petitioner’s entitlement to relief was determined respondent provided mr todd with the opportunity to oppose relief by filing with respondent a form statement of disagreement mr todd sent to respondent his statement of disagreement which respondent received on date in that statement mr todd asserted that petitioner knew about the retirement income because she had access to the joint account both online and through statements that were mailed to their residence mr todd also stated that he gave petitioner all year-end tax statements to be reported on the joint_return respondent subsequently forwarded petitioner’s request for relief to respondent’s office of appeals for further consideration by notice_of_determination dated date appeals determined that petitioner was not entitled to innocent spouse relief under sec_6015 c or f because petitioner knew or had reason to know of the items giving rise to the deficiency and did not demonstrate that it would be unfair to hold her liable for the deficiency on date petitioner petitioned the court to review respondent’s determination pursuant to rule a respondent served notice of this proceeding on mr todd who filed his notice of intervention with the court on date a trial was held on date during which petitioner and mr todd testified discussion in general spouses who file a joint federal_income_tax return are jointly and severally liable for all taxes due sec_6013 see also sec_1_6013-4 income_tax regs in certain limited circumstances however sec_6015 permits an individual who has made a joint_return to seek relief from joint_and_several_liability petitioner argues that she is entitled to relief under subsections b c and f of sec_6015 respondent argues that petitioner is not entitled to such relief because she had actual knowledge of the income giving rise to the deficiency we focus on petitioner’s entitlement to relief under sec_6015 a requesting spouse who has made a joint_return may elect to proportionally limit her liability where she is no longer married to the nonrequesting spouse at the time the election is made sec_6015 at the time petitioner filed her request for relief on date she and mr todd were not married thus petitioner was eligible to elect relief under sec_6015 respondent argues that petitioner is not entitled to relief under sec_6015 because she had actual knowledge of the items giving rise to the deficiency at the time she signed the return see sec_6015 we disagree to determine the existence of actual knowledge on the part of petitioner we look to the surrounding facts and circumstances for an actual and clear awareness as opposed to reason to know of the items giving rise to the deficiency see 115_tc_183 affd 282_f3d_326 5th cir see also sec_1_6015-3 income_tax regs the burden of proving actual knowledge by a preponderance_of_the_evidence rests with the commissioner see 116_tc_189 under this standard respondent has failed to satisfy his burden_of_proof petitioner and mr todd were married less than years during which time petitioner separated herself financially from mr todd because of a pattern of financial mismanagement on the part of mr todd petitioner testified credibly that she transferred money to the joint account but did not access the account or have any knowledge regarding the funds being deposited into that account this testimony supports petitioner’s claim that she did not have actual knowledge of the items giving rise to the deficiency at the time she signed the return we generally reject mr todd’s contradictory testimony as self- serving and incredible see 87_tc_74 such is especially appropriate given that mr todd did not offer any corroborating evidence to support his allegations of actual knowledge on the part of petitioner respondent effectively asks that we infer petitioner’s actual knowledge on the basis of her ability to access the joint account and the use of the retirement distributions and interest_income to pay household expenses which petitioner benefited from in doing so respondent implicitly asks that we replace the reason to know standard of sec_6015 and f with the actual knowledge requirement of sec_6015 we decline to do so the actual knowledge requirement of sec_6015 is narrower than the reason to know standard of sec_6015 or f see mcdaniel v commissioner tcmemo_2009_137 as enunciated by the senate report accompanying the enactment of sec_6015 actual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know s rept pincite 1998_3_cb_537 respondent did not offer any corroborating evidence at trial to support a finding that petitioner had actual knowledge of the items giving rise to the deficiency nor did respondent substantively cross-examine petitioner or mr todd on the scope of petitioner’s knowledge petitioner on the other hand credibly disavowed any actual knowledge of the items giving rise to the deficiency and provided a vigorous cross-examination after mr todd’s direct testimony accordingly we hold that petitioner did not have actual knowledge of the items giving rise to the deficiency that would preclude the granting of relief under sec_6015 see levy v commissioner tcmemo_2005_92 sowards v commissioner tcmemo_2003_180 we now determine the extent of relief available to petitioner as provided by sec_6015 sec_6015 provides that items giving rise to a deficiency on a joint_return are to be allocated between spouses as if separate returns had been filed the requesting spouse is liable only for her proportionate share of the deficiency that results from the allocation sec_6015 where as here the joint_return omits items of income those items are allocated to the spouse who was the source of the income sec_1 d iii income_tax regs however to the extent that an item giving rise to a deficiency provided a tax_benefit on the joint_return to the requesting spouse that item shall be allocated to the requesting spouse in computing her share of the deficiency sec_6015 petitioner as the requesting spouse bears the burden of proving the portion of the deficiency that is properly allocable to her see sec_6015 the record does not contain a copy of the joint_return and does not otherwise enable us to determine the amount if any of the tax_benefit petitioner received on the joint_return in the absence of any contradictory evidence or significant cross- examination on the part of respondent we are left only with petitioner’s testimony that she did not receive any benefit from the retirement distributions or the interest_income after observing petitioner’s demeanor at trial we are satisfied that her testimony was truthful and that she received no tax_benefit from the items giving rise to the deficiency see eg 117_tc_279 we will allocate the items giving rise to the deficiency entirely to mr todd as the person who earned them 3respondent does not assert that the fraud exception of sec_6015 is applicable here nor is it we conclude that petitioner is entitled to full relief under sec_6015 we have considered all arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit decision will be entered for petitioner 4given that holding we need not discuss petitioner’s entitlement to relief under sec_6015 and f
